DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include new limitations that state that the first and second insulating porous supports are both coated with the electrochemical reaction material that is substantially evenly distributed over each insulating porous support. This differs from the cited teachings of Shin (US 2013/0041353, see non-final rejected dated 9/21/2020) who discloses that the electrodes comprise a porous support (carbon paper, see paragraph [0130]) that is coated with the electrochemical reaction material (silver/silver oxide). However, as stated in the previous rejection, this support is conductive and therefore is not insulating. The modifying reference utilized the teachings of Kohashi (US 4,396,925) to disclose an insulating porous support (121, 122) for electrodes (31 and 32). However, Kohashi is completely silent regarding an electrochemical reaction material coated onto said insulating supports. Hence, neither Shin nor Kohashi disclose insulating porous supports that are coated with a substantially uniformly distributed electrochemical reaction material.
Modifications to Shin’s teachings to incorporate the aforementioned claimed insulating porous supports would require substantial hindsight reconstruction. Further searches have not yielded any other prior art references or combinations of references that would satisfactorily anticipated or render obvious all the claimed limitations of the electrode structure, especially the newly added limitations. As a result, claim 1 and its dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746